I agree with the majority that the judgment of the trial court should be reversed and that the case should be remanded for further proceedings. However, I believe that upon remand the burden of proof should be upon the defendants, not the plaintiffs as the majority has held. My reasons are threefold.
First, it is fundamental that the burden of proving any proposition is on the proponent thereof, and the rule is no different because we are dealing with an apparent violation of a court order of discovery. The majority would allow a presumption of prejudice because of that violation. However, prejudice is a question of fact and cannot be presumed, even when an order has been violated. As defendants have proposed the sanctions, they should have the burden of proof concerning them.
Second, placing the burden of proof or persuasion upon the plaintiffs against whom the motion is made effectively requires that they prove a negative, that is, that their opponent has not been prejudiced. Proof of a negative is almost always impossible, and in this case it would require that plaintiffs be aware of their opponent's case strategy in order to show that it has not been unduly impaired. It is doubtful that any party in a contested action can meet a burden of that kind.
Third, the approach misconstrues the nature and purpose of the relevant parts of Civ.R. 37(B)(2). The court is authorized by Civ.R. 37(B)(2) to make "just" orders concerning failures to permit or provide discovery. Subsections (a), (b) and (c) allow the court to order matters established, strike evidence, or otherwise make orders limiting the right of a party to offer proof in support of his case. Their purpose is remedial; to eliminate the prejudicial effect of the failure of discovery by restoring the balance that failure has denied the proceedings. Their purpose is not punitive. Punishment for misconduct may be imposed by the court under Civ.R. 37(B)(2)(d) or the inherent powers of the court. In the case before us the trial court erred in employing remedial sanctions for punitive purposes, and did so without a finding of prejudice necessary to show that remedial sanctions were required. The direction followed by the majority would continue that error.
For the foregoing reasons, I believe that the burden of proof or persuasion upon remand must be upon defendants-appellees Ford Motor Company et al. Stated simply, that burden is to show that: (1) plaintiffs wilfully violated an order of the court to permit or provide discovery; (2) the evidentiary matters *Page 262 
denied Ford by reason of plaintiffs' conduct constitute evidence relevant to one or more determinative issues of the case; and, (3) Ford has been prejudiced in its ability to prosecute or defend on that determinative issue or issues by reason of the misconduct of plaintiffs. Upon that showing, which may be by a preponderance of the evidence, the court may properly act under Civ.R. 37(B)(2) to exclude evidence. Absent such a showing, the court should not restrict the proof to be provided in support of the pleadings before it. The court may yet employ the relief provided in subsection (d) of Civ.R. 37(B)(2), that is, to treat plaintiffs' action as a contempt of court and to order appropriate punishment therefor in the form of a fine.
I would remand the case to the trial court with instructions to follow the foregoing analysis.